DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract contains the legal phrase(s): comprising.  Appropriate correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Lierde et al. (US 2010/0055640 A1).
Regarding claims 1-3, and 10, Van Lierde discloses an adjustable denture retention system adapted to retain a denture in position with respect to tissue of a mouth of a patient(title and abstract), said denture retention system comprising:
 at least one implant adapted for implanting in a maxillary or jaw bone of a patient (Fig. 1 element 5), said implant including a receiver (Fig. 1 element 6b in receiver space inside element 5);
 at least one spacer adapted for at least partial insertion in the receiver of the implant (Fig. 1 element 10 interacting with element 7 paragraph [0046] lines 9-16 which disclose that element 7 can also be an internal hexagon that that element 10 would thus extend into the hexagon as a taught alternative to the hexagon of 7 extending into element 10) ;
 an elongated baseplate including a first baseplate aperture elongated in a direction along a longitudinal axis of the baseplate (Fig. 1 element 1 with aperture 2, paragraph [0015] lines 1-6); and
 at least one fastener adapted to pass through the baseplate aperture, through the at least one spacer, and into the receiver of the at least one implant so as to secure the baseplate at a 21fixed location with respect to the at least one implant while said elongated baseplate is in direct contact with a top of the at least one spacer (Fig. 1/3 element 6a/b); 
wherein the at least one spacer has a spacer height such that the at least one spacer is adapted to contact the baseplate at a location above the tissue of the mouth of the patient (paragraph [0014] lines 1-5 disclosing the baseplate attachment element 31 which contacts the top of the spacer is above the gums). 
Regarding claims 4 and 6, Van Lierde further discloses wherein the system comprises a first and second baseplate apertures with corresponding at least two implants, each adapted for implanting along one side of the maxillary or jaw bone of the patient; and wherein the at least one fastener comprises two fasteners, each adapted to secure the elongated baseplate to a respective one of the two implants (Fig. 1 and 2 showing there being a least two implants 5 with two fasteners 6a/b).
Regarding claim 13,  Van Lierde further discloses wherein the at least one fastener comprises a retainer screw including a retainer head (Fig. 1 element 6a), a retainer tail (Fig. 1 distal end of element 6b), and a retainer spacer therebetween (Fig. 1 area of element 6b within spacer 10/12), wherein the retainer tail comprises exterior threads adapted to engage interior threads of the receiver of the implant (paragraph [0046] lines 6-7 disclosing distal 6b as a screw).  
Claims 1-4, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auderset et al. (US 2010/0209874 A1).
Regarding claims 1-3, Auderset discloses an adjustable denture retention system adapted to retain a denture in position with respect to tissue of a mouth of a patient(title and abstract), said denture retention system comprising:
 at least one implant adapted for implanting in a maxillary or jaw bone of a patient (Fig. 7 element 50), said implant including a receiver (Fig. 7 interior of element 50 receiving fastener 30);
 an elongated baseplate including a first baseplate aperture elongated in a direction along a longitudinal axis of the baseplate (Fig. 1-3, 9, 12 element 10/60b with elongated aperture element 11 or 12/61 ); and
 at least one fastener adapted to pass through the baseplate aperture at any of a plurality of longitudinal positions along the first past plate aperture and into the receiver of the at least one implant, said at least one fastener further adapted to secure the baseplate at a plurality of relative positions with respect to the at least one implant, wherein said plurality of relative positions are located along the direction of the longitudinal axis of the baseplate (Fig. 6 element 30 can fasten any of position 10 of the baseplate, such as located in Fig. 15)
Regarding claims 4 and 6, Auderset further discloses wherein the system comprises a first and second baseplate apertures with corresponding at least two implants, each adapted for implanting along one side of the maxillary or jaw bone of the patient; and wherein the at least one fastener comprises two fasteners, each adapted to secure the elongated baseplate to a respective one of the two implants (Fig. 15 and 17 showing there being a least two implants 5 with two fasteners 30).
Regarding claim 9, Auderset further discloses wherein the baseplate aperture is defined by an outwardly inclined wall (Fig. 2 inclined wall part of 11d at 11c, Fig. 13/13 at 65/66); wherein the retainer head comprising an exterior inclined wall; (Fig. 5 element 31) and wherein the exterior inclined wall of the retainer head is adapted to nest snugly with the outwardly inclined wall of the baseplate aperture, thereby retaining the elongated baseplate in the fixed location (Fig. 7 element 31 nesting curving incline of the aperture and retainer head).  
Claims 1, and 4-7,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cuiuli et al. (EP 2913023 A1).
Regarding claim 1, Cuiuli discloses an adjustable denture retention system adapted to retain a denture in position with respect to tissue of a mouth of a patient(title and abstract), said denture retention system comprising:
 at least one implant adapted for implanting in a maxillary or jaw bone of a patient (Fig. 2 element 7), said implant including a receiver (paragraph [0019] lines 7-10disclosing screws that insert into the implants 7);
 an elongated baseplate including a first baseplate aperture elongated in a direction along a longitudinal axis of the baseplate (Fig. 9 elements 2, 2’, 2’’, or 2’’’ having elongated apertures of the baseplate formed by 2, 2’, 2’’, or 2’’’ ); and
 at least one fastener adapted to pass through the baseplate aperture at any of a plurality of longitudinal positions along the first past plate aperture and into the receiver of the at least one implant, said at least one fastener further adapted to secure the baseplate at a plurality of relative positions with respect to the at least one implant, wherein said plurality of relative positions are located along the direction of the longitudinal axis of the baseplate (paragraph [0019] lines 7-10 disclosing screw attach the baseplate to the implants, there is no requirement that the fastener actually contact the base plate for such securing)
Regarding claim 4, Cuiuli further discloses wherein the system comprises a first and second baseplate apertures with corresponding at least two implants, each adapted for implanting along one side of the maxillary or jaw bone of the patient; and wherein the at least one fastener comprises two fasteners, each adapted to secure the elongated baseplate to a respective one of the two implants (Fig. 9 first aperture from 2’ near a molar position and a second implant and fastener element 3 in  2’ at a canine position each being adapted along one side of jaw with respective screws for each element 3).
Regarding claim 5, Cuiuli further discloses wherein each of the two fasteners are adapted to pass through the first baseplate aperture at different longitudinal positions along the first baseplate aperture (Fig. 9 the fasteners for each 3 passing through first elongated aperture formed in 2’) .
Regarding claim 6,  Cuiuli further including a second baseplate aperture, wherein a first of the two fasteners is adapted to pass through the first baseplate aperture into a first of the two implants, and a second of the two fasteners is adapted to pass through the second baseplate aperture into a second of the two implants (Fig. 9 molar corresponding element 3 with its respective screw fastener pass through first aperture in element 2’ and a canine corresponding element 3 with its respective fastener passing through a second aperture in baseplate element 2).
Regarding claim 7, Cuiuli further discloses where the elongated baseplate is made of a ferromagnetic material (paragraph [0012] lines 7-8 disclosing the elongated baseplate bade of stainless steel which is an inherently ferromagnetic material as supported by applicant’s disclosure on page 11 lines 18-19).
Claims 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feijtel et al. (US 2004/0078040 A1).
Regarding claim 10, Feijtel discloses an adjustable denture retention system adapted to retain a denture in position with respect to tissue of a mouth of a patient(title and abstract), said denture retention system comprising:
 at least one implant adapted for implanting in a maxillary or jaw bone of a patient (Figs. 1-5 element 5), said implant including a receiver (as a single example Fig. 3a element 27 in receiver space inside element 5 where all other different embodiments having the same features);
 at least one spacer adapted for at least partial insertion in the receiver of the implant having a spacer height such that the at least one spacer is adapted to contact the baseplate at a location above the tissue of the mouth of the patient (Fig. 3a element 28 having a height and thus able to be above a patient’s gums when used, further elements 8, 8a, and 40a in the other figures) ;
 an elongated baseplate including a first baseplate aperture (Fig. 3a element 34); and
 at least one fastener adapted to pass through the baseplate aperture, through the at least one spacer, and into the receiver of the at least one implant so as to secure the baseplate at a 21fixed location with respect to the at least one implant while said elongated baseplate is in direct contact with a top of the at least one spacer (Fig. 3a element 27).
Regarding claim 11, Feijtel further discloses wherein the at least one spacer comprises a plurality of spacers, each of said plurality of spacers having a different respective spacer height (Figs. 1 element 8, Fig. 3a element 28, Fig. 5 element 40a, each having a different height).  
Regarding claim 12, Feijtel further discloses wherein each of the plurality of spacers is adapted for insertion into the receiver of the at least one implant, and wherein, upon insertion into the receiver, each of the plurality of spacers is adapted to contact the baseplate at a different height with respect to the at least one implant (Fig. 1 element 8 and Fig. 3a element 28 having different heights would contact the baseplate at different heights from the implants 5). 
Regarding claim 13,  Feijtel further discloses wherein the at least one fastener comprises a retainer screw including a retainer head (Fig. 4a element 37), a retainer tail (Fig. 1/3a element 14 being thread and threated by the tail of element 27), and a retainer spacer therebetween (Fig. 4a element 38) wherein the retainer tail comprises exterior threads adapted to engage interior threads of the receiver of the implant (paragraph [0034] lines 3-21 disclosing a screw element 27 that is screwed into the interior of the implant 5).  
Regarding claim 14, Feijtel further discloses wherein the baseplate aperture is defined by an outwardly inclined wall; wherein the retainer head comprising an exterior inclined wall; and wherein the exterior inclined wall of the retainer head is adapted to nest snugly with the outwardly inclined wall of the baseplate aperture, thereby retaining the elongated baseplate in the fixed location (Fig. 3a element 32 showing the nesting curving incline of the aperture and retainer head).  
Regarding claim 15, Feijtel further discloses wherein the retainer spacer is adapted to pass through at least a portion of the at least one spacer between the at least one implant and the elongated baseplate (Fig. 3a element 27 having the spacer portion pass through the spacer 28).
Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al. (US 2018/0280120 A1).
Regarding claim 16, Berger discloses an adjustable denture retention system adapted to retain a denture in position with respect to a mouth of a patient (title and abstract), said denture retention system comprising: 
at least one endosseous or osseointegrated implant adapted for implanting in an alveolar arch of a maxillary or jaw bone of a patient (Fig. 4 element 26); 
an elongated ferromagnetic baseplate (21d element 522, paragraph [0140] disclosing the magnetic baseplate portion can be a ferrous metal, thus a ferromagnetic) adapted to be releasably attached to the at least one implant at a plurality of locations in a direction along a longitudinal axis of the baseplate by way of at least one retainer screw (Fig. 3 showing multiple longitudinal locations for the implant and associated screws); and 
a denture including at least one magnet, said denture adapted to align with said alveolar arch such that the at least one magnet aligns with the baseplate, thereby retaining the denture in a fixed position within the mouth of the patient (Fig. 21d denture with magnet 544).
Regarding claim 17, Berger further discloses wherein the at least one endosseous or osseointegrated implant comprises two endosseous or osseointegrated implants adapted to be implanted on a single lateral side of the alveolar arch, and wherein the at least one retainer screw comprises two retainer screws, each of the two retainer screws adapted to attach the baseplate to a respective one of the two endosseous or osseointegrated implants (Fig. 3 showing two implants, screw, and associated locations 26 and 28).
Regarding claim 18, Berger further discloses wherein the at least one magnet comprises two magnets longitudinally offset from one another and located within a cavity of the denture at a location corresponding to the alveolar arch of the patient when the two magnets are aligned with the baseplate in the mouth of the patient (Fig. 22b elements 564 and 566 are two different magnets longitudinally offset/next to each other that are in a cavity  of the denture  to align with the baseplate, paragraph [0142]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Auderset et al. (US 2010/0209874 A1) in view of Arai et al. (EP 1192916 A2).
Regarding claims 7, 8, and 16-18, Auderset discloses structure substantially identical to the instant application as discussed above, in regards to claims 1 and 4,  but fails to explicitly disclose where the elongated base plate is made of a ferromagnetic material as recited in claims 7 and 16, nor where the denture includes at least one magnet adapted to align with the elongated baseplate in the mouth of the patient to securing the denture’s relative position in the mouth, but does disclose the base plate can be made of any suitable material including metal (paragraph [0061] lines 1-6), and that the prothesis can be affixed to the baseplate by any known means (paragraph [0051]) as in claims 8 and 16, nor were the at least one magnet is two magnet longitudinally offset from one another and located within a cavity of the denture at a location corresponding to the alveolar arch of the patient when the two magnets are aligned with the baseplate in the mouth of the patient as in claim 18.
	However, Arai discloses a dental retention system including a prosthesis of a denture (Fig. 3 element 42) with has at least one magnet (Fig. 1 element 2) adapted to align with a metal ferrous baseplate (Fig. 1 element 2) to align and fix the relation of the denture prosthesis in a mouth (Fig. 3 denture to be connect to the ferrous metal in the mouth. Arai further discloses where the one magnet is two magnets offset from each other (Fig. 2 elements 32a, 31, and 32b with 31 being a power magnet which causes a magnetic flux field to cause 32a and 32b to be magnets with their own attractive forces, paragraph [0021] lines 6-13, paragraph [0023] lines 12-14).  Arai also teaches that the use of a magnet in a denture and a ferrous baseplate would be an improvement over a clip on denture bar (paragraph [0008).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the baseplate being a ferrous magnetic material and the prosthesis being a denture with at least two laterally offset magnets as taught by Arai into the system as taught by Auderset for the purpose of providing an system that can be inserted or removed with a simple motion and would not have wear to the mechanism of insertion as taught by Arai (paragraph [0003] lines 1-5 and [0008] lines 1-8). 
Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Feijtel et al. (US 2004/0078040 A1)  in view of Arai et al. (EP 1192916 A2).
Regarding claims 16-18, Feijtel discloses structure substantially identical to the instant application as discussed above, in regards to claim 10, and further discloses wherein the at least one endosseous or osseointegrated implant comprises two endosseous or osseointegrated implants adapted to be implanted on a single lateral side of the alveolar arch (Fig. 3a showing two implants 5), and wherein the at least one retainer screw comprises two retainer screws, each of the two retainer screws adapted to attach the baseplate to a respective one of the two endosseous or osseointegrated implants (Fig. 3 showing two implants, screws 27) as per claim 17,  but fails to explicitly disclose where the elongated base plate is made of a ferromagnetic material as recited in claim 16, nor where the denture includes at least one magnet adapted to align with the elongated baseplate in the mouth of the patient to securing the denture’s relative position in the mouth, but does disclose the base plate can be made of any suitable material (paragraph [0033] lines 9-12), and that the prothesis can be affixed to the baseplate by clipping over the baseplate (paragraph [0033] 12-16) as in claim 16, nor were the at least one magnet is two magnet longitudinally offset from one another and located within a cavity of the denture at a location corresponding to the alveolar arch of the patient when the two magnets are aligned with the baseplate in the mouth of the patient as in claim 18.
	However, Arai discloses a dental retention system including a prosthesis of a denture (Fig. 3 element 42) with has at least one magnet (Fig. 1 element 2) adapted to align with a metal ferrous baseplate (Fig. 1 element 2) to align and fix the relation of the denture prosthesis in a mouth (Fig. 3 denture to be connect to the ferrous metal in the mouth. Arai further discloses where the one magnet is two magnets offset from each other (Fig. 2 elements 32a, 31, and 32b with 31 being a power magnet which causes a magnetic flux field to cause 32a and 32b to be magnets with their own attractive forces, paragraph [0021] lines 6-13, paragraph [0023] lines 12-14).  Arai also teaches that the use of a magnet in a denture and a ferrous baseplate would be an improvement over a clip on denture bar (paragraph [0008).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the baseplate being a ferrous magnetic material and the prosthesis being a denture with at least two laterally offset magnets as taught by Arai into the system as taught by Feijtel for the purpose of providing an system that can be inserted or removed with a simple motion and would not have wear to the mechanism of insertion as taught by Arai (paragraph [0003] lines 1-5 and [0008] lines 1-8). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        09/29/2022
/EDWARD MORAN/Primary Examiner, Art Unit 3772